Citation Nr: 0300710	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-02 949	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for fissure cyst of 
the brain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina (RO). 

During the course of this appeal, the veteran requested a 
personal hearing before a Member of the Board.  
Information in the claims file reflects that the hearing 
was scheduled for November 2002, and that the veteran was 
informed of this hearing.  However, the veteran failed to 
appear for the hearing.  Therefore, the Board will proceed 
with appellate review of this case.  See 38 C.F.R. 
§ 20.704(d) (2002).

The Board notes that the veteran's representative, in its 
Informal Hearing Presentation submitted in December 2002, 
requested that the RO assign a separate disability 
evaluation for severe adhesive disease.  As this issue has 
not been developed for appellate review, the Board refers 
it to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates 
the veteran's current gastroesophageal reflux disease to 
her period of active service.

3.  The record contains no medical evidence that relates 
any current fissure cyst of the brain to the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A fissure cyst of the brain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate her claims by means of the September 1998 
rating decision, the December 1998 Statement of the Case, 
and the April 1999 Supplemental Statement of the Case, as 
well as a July 2002 letter that specifically addressed the 
VCAA.  

In the rating decision, the veteran was informed of the 
basis for the denial of her claims and of the type of 
evidence that she needed to submit to substantiate those 
claims.  In the Statement of the Case and Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to her claims, informed her of the 
reasons for the denials, and provided her with additional 
opportunity to present evidence and argument in support of 
her claims.  In the July 2002 letter, the RO informed the 
veteran of the provisions of the VCAA and provided her 
another opportunity to submit information and evidence 
regarding her claims.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered the service medical records, as well as 
private and VA treatment records.  The veteran also 
appeared for a personal hearing before the RO.  The Board 
finds that a VA examination is not necessary because, as 
explained further below, the record contains no indication 
that the veteran's disabilities may be associated with 
active service, and the record contains sufficient medical 
evidence to evaluate the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Therefore, the Board finds that no 
further action is necessary to meet the requirements of 
the VCAA.

I. Service Connection

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id. 

A. Gastroesophageal reflux disease

In her substantive appeal submitted in January 1999, the 
veteran alleged that she had gastroesophageal reflux 
disease as early as 1993, but that she had not been 
informed by medical professionals.  She also believed that 
her several abdominal and pelvic surgeries may have caused 
or aggravated the condition.

The service medical records document some bowel and 
digestive symptoms related to the veteran's pelvic 
surgeries, but contain no findings or diagnoses related to 
gastroesophageal reflux disease.  A VA upper 
gastrointestinal series performed in April 1995 identified 
mild gastroesophageal reflux.  VA treatment records show 
that the veteran was thereafter followed and treated for 
gastroesophageal reflux disease.

At her personal hearing before the RO in April 1999, the 
veteran testified that she had been told that she had 
gastroesophageal reflux disease in 1991 or 1992, and that 
she began to use medication in 1993.  No doctor had 
related her service-connected hysterectomy and adhesions 
to the development of gastroesophageal reflux disease.

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against service 
connection for gastroesophageal reflux disease.  The 
record is devoid of any medical evidence that the veteran 
incurred gastroesophageal reflux disease in service.  
Likewise, the record contains no medical evidence that 
relates the veteran's current gastroesophageal reflux 
disease to her period of active service or to her service-
connected disability.  The Board is cognizant that the 
veteran believes that her gastroesophageal reflux disease 
is due to her period of active service.  However, as a 
layperson, the veteran is not competent to establish 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  Accordingly, the appeal is denied.

B. Fissure cyst of the brain

In her substantive appeal submitted in January 1999, the 
veteran reported that she had been unaware that she had a 
fissure cyst of the brain until she noticed an entry in 
her medical records.  

The service medical records contain no complaints, 
findings, or diagnoses related to a fissure cyst of the 
brain.  Likewise, VA treatment records generally contain 
no findings or treatment regarding a fissure cyst.  A 
February 1998 report noted that a fissure cyst had 
apparently been identified on a previous neurology 
consultation.  However, subsequent treatment records 
contain no further information regarding the fissure cyst.

At her personal hearing before the RO in April 1999, the 
veteran testified that she did not know of the fissure 
cyst until a physician asked if she had received any 
treatment for it.  She had had a CT scan performed in 1993 
and was followed subsequently for headaches.

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against service 
connection for a fissure cyst of the brain.  The Board 
observes that it is questionable whether the veteran 
currently has a fissure cyst or any current disability 
related to a fissure cyst.  The treatment records contain 
only one report of a prior history of a fissure cyst.  The 
remainder of the treatment records does not substantiate 
this history.  In the absence of a current disability, a 
claim for service connection must fail.

However, even if the veteran currently has a fissure cyst 
of the brain, the record is devoid of any medical evidence 
that the veteran incurred the cyst during active service.  
Likewise, the record contains no medical evidence that 
relates the cyst to the veteran's period of active service 
or to a service-connected disability.  Accordingly, the 
appeal is denied.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for fissure cyst of the brain is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

